DETAILED ACTION
	In RCE filed 8/3/2022, claims 1-5 and 9-10 are pending and amended. Claims 6-8 are canceled. Claims 1-5 and 9-10 are considered in the current Office Action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In claim 1, line 9, the limitation “a controller” has been interpreted under 112(f) as a means plus function limitation because of the combination of a generic term “controller” and functional language “configured to control a speed of the moving device based on a torque value of the moving device”. The term “controller” is interpreted based on Specification (Page 7, Paragraph 4) as any device performing overall control of a 3D printer, such as a CPU, ROM, RAM, and an HDD.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20190232560 (“Thompson”), in view of US Pub. No. 20180297285 A1 (“Sheppard et al.”), further in view of US Pub. No. 20210206109 (“Ewe”).
	Regarding claim 1, Thompson teaches a three-dimensional object manufacturing device (Abstract, “An additive manufacturing apparatus”) comprising: 
a vat (Fig. 1 & Fig. 4, “receptacle 221”) configured to hold a photopolymer ([0020], Fig. 4, vat 210 includes three receptacles 221, 222, and 223, each holds resin R; [0040], “the resin R may comprise a known type of photopolymer resin”); 
a digital light processing unit ([0029], “The radiant energy apparatus 18”) configured to apply light ([0023], “the radiant energy used for curing could be ultraviolet light or laser light in the visible spectrum”) to at least a portion of the photopolymer in the vat so as to create a layer of a three-dimensional object ([0029], “operable to generate and project radiant energy on the resin R in a suitable pattern and with a suitable energy level and other operating characteristics to cure the resin R during the build process”); 
a movable stage (Fig. 1, “stage 14”) configured to be movable relative to the vat containing the photopolymer ([0026], “moving the vat 210 relative to the stage 14 parallel to the Z-direction”); a moving device configured to move the stage ([0026], “a simple actuator 32 connected between the stage 14 and a stationary support structure 34, with the understanding devices such as pneumatic cylinders, hydraulic cylinders, ballscrew electric actuators, linear electric actuators, or delta drives may be used for this purpose”); 
and a controller (Fig.1, “controller 68”) configured to control the moving device ([0038], “The controller 68 in FIG. 1 is a generalized representation of the hardware and software required to control the operation of the apparatus 10, including…the stage 14…”).
Thompson does not explicitly teach controlling the speed of the moving device based on a torque value of the moving device. 
However, Sheppard et al. teach a three-dimensional object manufacturing device ([0002], “3D printing and, in particular, to photo-solidification printers”) comprising a controller including a processor ([0045], “The control system may comprise a processor and memory.”) configured to control the speed of the moving device based on a torque value of the moving device ([0014], “control the motion of the build plate with respect to the release layer based on absolute value of the measured force.” Since torque is a measurement of force is well known to one of ordinary skill in the art, by measuring the force exerted on the build plate, one of ordinary skill in the art would find it obvious to either measure torque or convert the measured force value into torque value exerted on the build plate);
Wherein until a final layer of the three-dimensional object is completed, the controller is configured to repeatedly ([0065], “By iteratively curing, releasing and moving the build plate, the 3D object can be built up in layers.”):
Control the moving device to lower the movable stage into the vat to a start position for a next layer ([0075], “After release is detected, the apparatus may be configured to move directly to allow the next curing step to occur. This would allow the printer to only lift the amount required to peel each layer and quickly (e.g. instantly) start moving to the start position (for the next curing step).”);
Control the moving device to raise the movable stage at a first speed, compare the torque value of the moving device to a separation threshold value, and control the moving device to move at the first speed when the torque value is equal to or greater than the separation threshold value ([0078], “after a layer is cured, the platform (or build plate) is raised. Then the force sensor (in this case the load cell connected to the build plate) is used to determine the load value. If the load value is above an allowable threshold, the speed of the build plate is reduced”); 
Compare the torque value of the moving device to a falling threshold value when the torque value of the moving device is less than the separation value ([0078], “If the load value is below an allowable threshold and there has not been a sudden drop in force, the speed of the build platform is maintained and the force sensor value is determined again.”) and stop the moving device when the torque value of the moving device is less than the falling threshold value ([0019], “stop separating the build plate from the release layer in response to detecting a decrease in measured force to below a release threshold value”);
And control the moving device to raise the movable stage at a second speed, the second speed being greater than the first speed ([0076], “In addition to adjusting the maximum lift height between curing operations (e.g. by stopping raising the build plate after release is detected), the apparatus may also dynamically adjust the lift speed.”; [0078], “If the load value is below an allowable threshold and there has not been a sudden drop in force, the speed of the build platform is maintained and the force sensor value is determined again.” Since the speed of the build platform is reduced when the load value is above a threshold, and the speed of the build platform is maintain when the load value is below a threshold, there are at least two different speeds of the build platform. The faster speed, which is equivalent to the second speed as the instant application, taught in Sheppard is when the load value is below an allowable threshold, which is equivalent to the separation threshold. The lower speed, which is equivalent to the first speed as the instant application, taught in Sheppard is when the load value is above an allowable threshold) and update the separation threshold value based on a current torque value of the moving device when the torque value of the moving device is greater than or equal to the falling threshold value ([0073], “Thresholds may be… relative thresholds (e.g. a force threshold may be given as a proportion of the maximum force measured during separation).” Sheppard et al. teaches updating the threshold value based on maximum force measured during separation which is similar to updating the threshold value based on a current force measurement when the current force measurement exceeds certain threshold). 
Thompson and Sheppard et al. are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the controller in Thompson to incorporate a controller configured to control a speed of the moving device based on a torque value of the moving device as taught by Sheppard et al., in order to prevent the cured liquid photopolymer from adhering to the vat ([0006]).
Thompson and Sheppard do not teach comparing a current position of the movable stage to a predetermined upper limit, stopping the moving device when the current position of the movable stage is greater than the predetermined upper limit, and controlling the moving device to raise the movable stage at a second speed until the movable stage reaches the predetermined upper limit.
Ewe teaches a 3D printer for forming a product on a movable platform (Abstract), comprising a controller ([0012], “movable platform control systems”) configured to compare a current position of the movable stage to a predetermined upper limit, and stop the moving device when the current position of the movable stage is greater than the predetermined upper limit ([0043], “the example print manager 380 determines whether the movable platform 310 position meets a motion transition position. The motion transition position refers to one or more position thresholds at which the example platform positioner 520 is to initiate a controlled deceleration of the example movable platform 310 from a first velocity to a second velocity, where the second velocity is… a zero velocity (i.e., decelerating the example movable platform 310 to a stop).”) and control the moving device to raise the movable stage at a second speed until the movable stage reaches the predetermined upper limit ([0043], “a controlled deceleration of the example movable platform 310 from a first velocity to a second velocity, where the second velocity is… a zero velocity” Ewe teaches the moving platform is moving at a first velocity, which is equivalent to the second speed in the instant application, before moving to a stop).
Thompson and Ewe are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the controller in Thompson to incorporate a controller configured to control the moving platform based on a position of the platform and a position limit as taught by Ewe, in order to improve consistency in layer to layer thickness with direct control of the moving platform (Ewe, [0012]) and taking into account of variations and tolerances of the printing machine when empirically determining the position limit (Ewe, [0044]).
Regarding claim 4, Thompson teaches a three-dimensional object manufacturing device further comprising: a vat loader on which multiple of the vats are loadable (Fig. 4, vat 210 includes three receptacles 221, 222, and 223), each of the vats containing a different photopolymer ([0060], “Optionally the chambers 222 can be filled with different resins R such that the components 74 is generated with multiple materials.”); a loader moving device for moving the vat loader ([0037], “The turntable 20 is configured to rotate the vat 210 such that at least a portion of the vat 210 is within the build zone 31”); wherein the movable stage is positioned above the vat loader (Fig. 1, stage 14 is positioned above vat 210), and the controller is configured to drive the loader moving device ([0038], “The controller 68 in FIG. 1 is a generalized representation of the hardware and software required to control the operation of the apparatus 10, including…the turntable 20…”) such that each of the multiple vats are positioned one at a time at a position to receive the stage such that the three dimensional object can be manufactured from different materials ([0049], “After the material is deposited, i.e., at least one chamber 222 is filled, the turntable 20 is operated to move the filled chamber from the load zone 94 to the build zone 31”).
Regarding claim 9, Thompson does not teach the controller is further configured to consider a surface area value of a current layer that is a layer currently being processed when setting at least one of the separation threshold value or the falling threshold value.
Sheppard et al. further teaches that the controller is further configured to consider a surface area value of a current layer that is a layer currently being processed when setting at least one of the separation threshold value or the falling threshold value ([0077], “The maximum allowable force may be predetermined based on the area of material cured in the last-cured layer (i.e. the layer attached directly to the release layer).”).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the controller in Thompson to incorporate considering a surface area value of a current layer when setting at least one of the separation threshold value or the falling threshold value as taught by Sheppard et al., because the change of force is dependent on the area of built photopolymer is known in the prior art ([0072], “the force-drop rate threshold may be dependent on the resin and print build area”) and one of ordinary skill in the art could have combined the element as claimed with no change in its respective functions, and the combination would have yielded predictable results.
Regarding claim 10, Thompson teaches a three-dimensional object manufacturing method (Abstract, “A method is provided for operating the additive manufacturing apparatus”) comprising: 
filling a vat with a photopolymer ([0020], Fig. 4, vat 210 includes three receptacles 221, 222, and 223, each holds resin R; [0040], “the resin R may comprise a known type of photopolymer resin”); 
applying light using a digital light processing unit to at least a portion of the photopolymer in the vat so as to create a layer of a three-dimensional object ([0032], “the projector 48 may be a commercially-available Digital Light Processing (“DLP”) projector”; [0029], “operable to generate and project radiant energy on the resin R in a suitable pattern and with a suitable energy level and other operating characteristics to cure the resin R during the build process”); 
using a moving device to move a movable stage relative to the vat containing the photopolymer ([0026], “Some means are provided for moving the vat 210 relative to the stage 14 parallel to the Z-direction. In FIG. 1, these means are depicted schematically as a simple actuator 32 connected between the stage 14 and a stationary support structure 34, with the understanding devices such as pneumatic cylinders, hydraulic cylinders, ballscrew electric actuators, linear electric actuators, or delta drives may be used for this purpose. In addition to or as an alternative to making the stage 14 movable, the vat 210 could be movable parallel to the Z-direction.”); 
and controlling the operation of the moving device ([0038], “The controller 68 in FIG. 1 is a generalized representation of the hardware and software required to control the operation of the apparatus 10, including…the stage 14…”).
Thompson does not explicitly teach controlling the speed of the moving device based on a torque value of the moving device. 
However, Sheppard et al. teach a three-dimensional object manufacturing device ([0002], “3D printing and, in particular, to photo-solidification printers”) comprising a controller including a processor ([0045], “The control system may comprise a processor and memory.”) configured to control the speed of the moving device based on a torque value of the moving device ([0014], “control the motion of the build plate with respect to the release layer based on absolute value of the measured force.” Since torque is a measurement of force is well known to one of ordinary skill in the art, by measuring the force exerted on the build plate, one of ordinary skill in the art would find it obvious to either measure torque or convert the measured force value into torque value exerted on the build plate);
Wherein until a final layer of the three-dimensional object is completed, the controller is configured to repeatedly ([0065], “By iteratively curing, releasing and moving the build plate, the 3D object can be built up in layers.”):
Control the moving device to lower the movable stage into the vat to a start position for a next layer ([0075], “After release is detected, the apparatus may be configured to move directly to allow the next curing step to occur. This would allow the printer to only lift the amount required to peel each layer and quickly (e.g. instantly) start moving to the start position (for the next curing step).”);
Control the moving device to raise the movable stage at a first speed, compare the torque value of the moving device to a separation threshold value, and control the moving device to move at the first speed when the torque value is equal to or greater than the separation threshold value ([0078], “after a layer is cured, the platform (or build plate) is raised. Then the force sensor (in this case the load cell connected to the build plate) is used to determine the load value. If the load value is above an allowable threshold, the speed of the build plate is reduced”); 
Compare the torque value of the moving device to a falling threshold value when the torque value of the moving device is less than the separation value ([0078], “If the load value is below an allowable threshold and there has not been a sudden drop in force, the speed of the build platform is maintained and the force sensor value is determined again.”) and stop the moving device when the torque value of the moving device is less than the falling threshold value ([0019], “stop separating the build plate from the release layer in response to detecting a decrease in measured force to below a release threshold value”);
And control the moving device to raise the movable stage at a second speed, the second speed being greater than the first speed ([0076], “In addition to adjusting the maximum lift height between curing operations (e.g. by stopping raising the build plate after release is detected), the apparatus may also dynamically adjust the lift speed.”; [0078], “If the load value is below an allowable threshold and there has not been a sudden drop in force, the speed of the build platform is maintained and the force sensor value is determined again.” Since the speed of the build platform is reduced when the load value is above a threshold, and the speed of the build platform is maintain when the load value is below a threshold, there are at least two different speeds of the build platform. The faster speed, which is equivalent to the second speed as the instant application, taught in Sheppard is when the load value is below an allowable threshold, which is equivalent to the separation threshold. The lower speed, which is equivalent to the first speed as the instant application, taught in Sheppard is when the load value is above an allowable threshold) and update the separation threshold value based on a current torque value of the moving device when the torque value of the moving device is greater than or equal to the falling threshold value ([0073], “Thresholds may be… relative thresholds (e.g. a force threshold may be given as a proportion of the maximum force measured during separation).” Sheppard et al. teaches updating the threshold value based on maximum force measured during separation which is similar to updating the threshold value based on a current force measurement when the current force measurement exceeds certain threshold). 
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the controller in Thompson to incorporate a controller configured to control a speed of the moving device based on a torque value of the moving device as taught by Sheppard et al., in order to prevent the cured liquid photopolymer from adhering to the vat ([0006]).
Thompson and Sheppard do not teach comparing a current position of the movable stage to a predetermined upper limit, stopping the moving device when the current position of the movable stage is greater than the predetermined upper limit, and controlling the moving device to raise the movable stage at a second speed until the movable stage reaches the predetermined upper limit.
Ewe teaches a 3D printer for forming a product on a movable platform (Abstract), comprising a controller ([0012], “movable platform control systems”) configured to compare a current position of the movable stage to a predetermined upper limit, and stop the moving device when the current position of the movable stage is greater than the predetermined upper limit ([0043], “the example print manager 380 determines whether the movable platform 310 position meets a motion transition position. The motion transition position refers to one or more position thresholds at which the example platform positioner 520 is to initiate a controlled deceleration of the example movable platform 310 from a first velocity to a second velocity, where the second velocity is… a zero velocity (i.e., decelerating the example movable platform 310 to a stop).”) and control the moving device to raise the movable stage at a second speed until the movable stage reaches the predetermined upper limit ([0043], “a controlled deceleration of the example movable platform 310 from a first velocity to a second velocity, where the second velocity is… a zero velocity” Ewe teaches the moving platform is moving at a first velocity, which is equivalent to the second speed in the instant application, before moving to a stop).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the controller in Thompson to incorporate a controller configured to control the moving platform based on a position of the platform and a position limit as taught by Ewe, in order to improve consistency in layer to layer thickness with direct control of the moving platform (Ewe, [0012]) and taking into account of variations and tolerances of the printing machine when empirically determining the position limit (Ewe, [0044]).

Claims 2, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20190232560 (“Thompson”), in view of US Pub. No. 20180297285 A1 (“Sheppard et al.”) and US Pub. No. 20210206109 (“Ewe”), as applied in claim 1, further in view of US Pub. No. 20170297320 A1 (“Swanson”).
Regarding claim 2, Thompson teaches the movable stage is positioned above the vat (Fig. 1, stage 14 is positioned above vat 210). However, Thompson does not explicitly teach the movable stage includes a hole configured to assist holding of the created three-dimensional object via negative pressure being supplied via the hole.
Swanson teaches a three-dimensional object manufacturing device (Abstract, “An additive manufacturing system for forming 3D parts”), comprising a movable stage ([0007], “move the platen along a vertical axis”) includes a hole ([0040], “holes 56”) configured to assist holding of the created three-dimensional object via negative pressure being supplied via the hole ([0040], “The vacuum assists in securing sheet substrate 35 to support surface 54 of platen 32 during printing or forming of the part 50”).
Thompson and Swanson are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the moving stage in Thompson to incorporate a hole as taught by Swanson, because the vacuum assists in securing sheet substrate to support surface of platen during printing ([0040]).
Regarding claim 3, Thompson does not explicitly teach the movable stage includes multiple holes which are configured to assist holding of the created three-dimensional object via negative pressure being supplied via the holes.
Swanson teaches a three-dimensional object manufacturing device wherein the movable stage includes multiple holes ([0040], “surface 54 includes a plurality of holes 56”), the holes assist holding of the created three-dimensional object via negative pressure being supplied via the holes ([0040], “The vacuum assists in securing sheet substrate 35 to support surface 54 of platen 32 during printing or forming of the part 50”), and the controller is configured to control supply of the negative pressure to each of the holes individually based on a type of the three-dimensional object being manufactured ([0040], “platen 32 is coupled to a vacuum source 52, which can be activated to create a vacuum in response to signals from controller 46.”).
Thompson and Swanson are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the moving stage in Thompson to incorporate a plurality of holes as taught by Swanson, because the vacuum assists in securing sheet substrate to support surface of platen during printing ([0040]).
Regarding claim 5, Thompson teaches a three-dimensional object manufacturing device, further comprising: a vat loader on which multiple of the vats are loadable (Fig. 4, vat 210 includes three receptacles 221, 222, and 223), each of the vats containing a different material ([0060], “Optionally the chambers 222 can be filled with different resins R such that the components 74 is generated with multiple materials.”); a loader moving device for moving the vat loader ([0037], “The turntable 20 is configured to rotate the vat 210 such that at least a portion of the vat 210 is within the build zone 31”); wherein the movable stage is positioned above the vat loader (Fig. 1, stage 14 is positioned above vat 210), the controller is configured to drive the loader moving device ([0038], “The controller 68 in FIG. 1 is a generalized representation of the hardware and software required to control the operation of the apparatus 10, including…the turntable 20…”) such that each of the multiple vats are positioned one at a time at a position to receive the stage such that the three dimensional object can be manufactured from different materials ([0049], “After the material is deposited, i.e., at least one chamber 222 is filled, the turntable 20 is operated to move the filled chamber from the load zone 94 to the build zone 31”).
Thompson teaches the movable stage is positioned above the vat (Fig. 1, stage 14 is positioned above vat 210). However, Thompson does not explicitly teach the movable stage includes at least one hole which are configured to assist holding of the created three-dimensional object via negative pressure being supplied via the at least one hole.
Swanson teaches a three-dimensional object manufacturing device (Abstract, “An additive manufacturing system for forming 3D parts”), comprising a movable stage ([0007], “move the platen along a vertical axis”) includes at least one hole ([0040], “surface 54 includes a plurality of holes 56”), the hole being configured to assist holding of the created three-dimensional object via negative pressure being supplied via the at least one hole ([0040], “The vacuum assists in securing sheet substrate 35 to support surface 54 of platen 32 during printing or forming of the part 50”).
Thompson and Swanson are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the moving stage in Thompson to incorporate a plurality of holes as taught by Swanson, because the vacuum assists in securing sheet substrate to support surface of platen during printing ([0040]).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY YU HUANG whose telephone number is (571)272-2643. The examiner can normally be reached 9:00AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIFFANY YU. HUANG
Examiner
Art Unit 1754



/LEITH S SHAFI/Primary Examiner, Art Unit 1744